Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.         The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.         Claim 5-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    43
    281
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    764
    media_image2.png
    Greyscale


The above parameters or the variables was not clearly defined in the claim. Hence without knowing these parameters or variables, a person of ordinary skill in the art would not be able to make and use the invention. 


Claim Rejections - 35 USC §101
6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8 are directed to method or process, which falls on the one of the statutory category.
Claims 9-16-18 are directed to system or machine, which falls on the one of the statutory category.
Claims: 17-20 are directed on the non-transitory computer-readable media, which is the manufacture and falls on the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 9 and 17
determining a hydraulic fracturing fluid leak-off rate based on the received collection of geological data; and providing the determined hydraulic fracturing fluid leak-off rate. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea)
The present claims is similar to the a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1, 9 and 17 recites the additional elements of “receiving a collection of geological data descriptive of a well path through a predetermined geographical area, the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs” which is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering. (See MPEP 2106.05(g)) The claim 9 contains the additional elements of processor and non-transitory computer-readable storage medium(also in claim 17) which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The processor and non-transitory computer-readable medium does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f))). Thus, the claims 1, 9 and 17 are directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of receiving a collection of geological data descriptive of a well path through a predetermined geographical area, the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance log is recited at a high level of generality (i.e., as a general means of gathering data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g) and found to be well-understood, routine, conventional activity since they are claimed in a merely generic manner (See MPEP 2106.05(d)(II) iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;. As example, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more, similar to how limiting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See e.g., Parker v. Flook, 437 U.S. 584, 588- 90, 198 USPQ 193, 197-98 (1978) (limiting use of mathematical formula to use in particular industries did not amount to an inventive concept). The additional element of processor and non-transitory computer readable storage medium are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). Considering all the limitations in combination, the claim do not show any inventive concept, such as improving the performance of a computer or any other technology. Thus, claim 1, 9 and 17 are not patent eligible


Claim 2, 10 and 18 further recites determining an amount of hydraulic fracturing fluid based on the provided hydraulic fracturing fluid leak-off rate; and providing the determined amount of hydraulic fracturing fluid to the predetermined geographical area. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 2, 10 and 18 further recites determining an amount of hydraulic fracturing fluid based on the provided hydraulic fracturing fluid leak-off rate; and providing the determined amount of hydraulic fracturing fluid to the predetermined geographical area. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 3, 11 and 19 further recites wherein the hydraulic fracturing fluid leak-off rate is further based on an N-porosity N-permeability media model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 4, 12 and 20 further recites wherein the hydraulic fracturing fluid leak-off rate is further based on an average leak-off velocity value. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 5 and 13 further recites wherein the average leak-off velocity value is given by the equation:

    PNG
    media_image3.png
    50
    205
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    174
    724
    media_image4.png
    Greyscale

Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 6 and 14 further recites wherein the hydraulic fracturing fluid leak-off rate is given by the equation:

    PNG
    media_image5.png
    57
    414
    media_image5.png
    Greyscale

Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 7 and 15 further recites wherein the hydraulic fracturing fluid leak-off rate is given by the equation:

    PNG
    media_image6.png
    156
    741
    media_image6.png
    Greyscale


Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical equation or formula. If a claim, under its broadest reasonable interpretation, covers a mathematical equation or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 

Claim 7 and 16 further recites receiving permeability data descriptive of the well path; (is recited at a high level of generality (i.e., as a general means of gathering data for use), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g)) and 
determining the collection of geological data based on the permeability data. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
Claims therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 



Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.         Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable  Wang et al.  (PUB BO: CN103015996B), hereinafter Wang,  in view Van der Zee et al.,(PUB NO: US 2014/0372095 A1 ") , hereinafter Van der Zee.


Regarding claim 1
Wang teaches a method for determining leak-off rate (see page 1- predicting leakage rate of high-steep structural formation before drilling), comprising: 
receiving a collection of geological data descriptive of a well path through a predetermined geographical area,(see page 2- Preferably, the specific method for analyzing the geological structure features is as follows: starting from the regional structure of the block, researching and analyzing the regional tectonic position, tectonic evolution history, and the structural characteristics of the basin, obtaining the geological structural features of the block, and combining The analysis results of tectonic evolution obtain the main tectonic period of the formation of structural fractures in the target area, and obtain the geological structure of the target area before and after the main tectonic period. The geological structural features of the block include tectonic type, stratigraphic composition, lithology, trend and the depth structure map of each group of strata within the block. See page 1- predict the leakage at the different well depths of the steep structure stratum of height place before drill and by offset well well-log information)


determining a hydraulic fracturing fluid leak-off rate based on the received collection of geological data; (see page 1- the determination of leakage pressure and leakage velocity through adjacent well logging data is also a common leakage prediction method. predicting the leakage rate of a high-steep formation before drilling, which is based on the finite element simulation of the tectonic stress field and the structural fracture distribution and the quantitative description of the fracture-related fracture parameters. See also fig 2 and 8-9 )

providing the determined hydraulic fracturing fluid leak-off rate. (see fig 2, fig 8-9 and page 10- Using the drilling fluid loss rate calculation method proposed in this paper, the leakage rate of the PG-X1 well was calculated, as shown in Figure 8. In the G4 group, the average leakage rate reached 64m3/h)

Wang does not teach the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs.

In the related field of invention, Van der Zee teaches the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs. (see para 17- Geological measurement data may be generated via tools such as coring or sampling tools and logging tools (e.g., logging-while-drilling (LWD) tools). For example, porosity can be measured via gravimetric, density, sonic, nuclear magnetic response (NMR) and/or neutron data. See para 27-28- fracture data obtained from different data sources such as image logs or outcrop analogues. The fracture data is used to describe fracture sets with respect to various properties, such as orientation in space, geometry, spacing and aperture. fracture set is typically defined by groups of fractures having the same or similar orientation in space (the size, density and/or aperture may vary within the set).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining leak-off rate in hydraulic fracturing as disclosed by Wang to include the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs as taught by Van der Zee in the system of Wang for estimating principal flow directions for each grid cell based on the fracture data; adjusting the orientation of the grid block based on the principal flow directions; and calculating fluid flow parameters in each grid cell to generate the fluid flow mode. (See Van der Zee (Abstract) and para 003)



Regarding claim 2, 10 and 18
Wang further teaches determining an amount of hydraulic fracturing fluid based on the provided hydraulic fracturing fluid leak-off rate; (Using the drilling fluid loss rate calculation method proposed in this paper, the leakage rate of the PG-X1 well was calculated, as shown in Figure 8. When drilling into the bottom of the G2 group and most of the G4 group, the leakage of the drilling fluid is very serious. In the G4 group, the average leakage rate reached 64m3/h, and the total leakage amount reached 560m3.)
and providing the determined amount of hydraulic fracturing fluid to the predetermined geographical area. (see page 2- the geological structural features of the block include tectonic type, stratigraphic composition, lithology, trend and the depth structure map of each group of strata within the block. See page 10- In the G4 group, the total leakage amount reached 560m3)

Regarding claim 3, 11 and 19
Wang does not teach the hydraulic fracturing fluid leak-off rate is further based on an N-porosity N-permeability media model..
In the related field of invention, Van der Zee further teaches the hydraulic fracturing fluid leak-off rate is further based on an N-porosity N-permeability media model. (see para 22-23-Exemplary fluid flow models include continuum-based numerical methods that can be used to model inherently discrete and discontinuous systems. In such models, individual fractures are not explicitly represented. Rather, their equivalent effect is calculated over a continuous region, which is then treated as a porous medium. Examples of such continuum-based models include dual continua models (DCM) and dual porosity, dual permeability (DPDP) models. In DCDP models, two grids are selected for the same area and/or volume. A matrix grid includes porosity and permeability values for the formation matrix, i.e., rock and other material making up the formation. A fracture grid includes porosity and permeability values for the fractures in the same formation area and/or volume. )



Regarding claim 4, 12 and 20
Wang further teaches wherein the hydraulic fracturing fluid leak-off rate is further based on an average leak-off velocity value. (see page 10-Using the drilling fluid loss rate calculation method proposed in this paper, the leakage rate of the PG-X1 well was calculated, as shown in Figure 8. In the G4 group, the average leakage rate reached 64m3/h, and the total leakage amount reached 560m3)


Regarding claim 8 and 16
Wang further teaches receiving permeability data descriptive of the well path; (Figure 5 is a cloud diagram of structural fracture porosity and permeability distribution of Group G4 of a gas field F block;  see page 8- the drilling fluid loss rate calculation model is applied to different depths of the well at a certain location in the high-steep structure. T

and determining the collection of geological data based on the permeability data. (see page 7-Quantitative description of the permeability of ancient fractures where Kfx, Kfy, and Kfz are the permeability of cracks in the direction of σ1, σ2, and σ3 in the presence of multiple sets of cracks, respectively. Figure 5 is the structural fracture porosity and permeability distribution cloud map)



Regarding claim 9 and 17
Wang teaches receiving a collection of geological data descriptive of a well path through a predetermined geographical area,(see page 2- Preferably, the specific method for analyzing the geological structure features is as follows: starting from the regional structure of the block, researching and analyzing the regional tectonic position, tectonic evolution history, and the structural characteristics of the basin, obtaining the geological structural features of the block, and combining The analysis results of tectonic evolution obtain the main tectonic period of the formation of structural fractures in the target area, and obtain the geological structure of the target area before and after the main tectonic period. The geological structural features of the block include tectonic type, stratigraphic composition, lithology, trend and the depth structure map of each group of strata within the block. See page 1- predict the leakage at the different well depths of the steep structure stratum of height place before drill and by offset well well-log information)


determining a hydraulic fracturing fluid leak-off rate based on the received collection of geological data; (see page 1- the determination of leakage pressure and leakage velocity through adjacent well logging data is also a common leakage prediction method. predicting the leakage rate of a high-steep formation before drilling, which is based on the finite element simulation of the tectonic stress field and the structural fracture distribution and the quantitative description of the fracture-related fracture parameters. See also fig 2 and 8-9 )

providing the determined hydraulic fracturing fluid leak-off rate. (see fig 2, fig 8-9 and page 10- Using the drilling fluid loss rate calculation method proposed in this paper, the leakage rate of the PG-X1 well was calculated, as shown in Figure 8. In the G4 group, the average leakage rate reached 64m3/h)

Wang does not teach a computer implemented system, comprising one or more processors; a non-transitory computer readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, and the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs.

In the related field of invention, Van der Zee teaches a computer implemented system, comprising one or more processors; a non-transitory computer readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, (see para 55-The system may have components such as a processor, storage media, memory, input, output, communications link (wired, wireless, pulsed mud, optical or other), user interfaces. It is considered that these teachings may be, but need not be, implemented in conjunction with a set of computer executable instructions stored on a computer readable medium, including memory (ROMs, RAMs), optical (CD-ROMs), or magnetic (disks, hard drives), or any other type that when executed causes a computer to implement the method of the present invention.)

the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs. (see para 17- Geological measurement data may be generated via tools such as coring or sampling tools and logging tools (e.g., logging-while-drilling (LWD) tools). For example, porosity can be measured via gravimetric, density, sonic, nuclear magnetic response (NMR) and/or neutron data. See para 27-28- fracture data obtained from different data sources such as image logs or outcrop analogues. The fracture data is used to describe fracture sets with respect to various properties, such as orientation in space, geometry, spacing and aperture. fracture set is typically defined by groups of fractures having the same or similar orientation in space (the size, density and/or aperture may vary within the set).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining leak-off rate in hydraulic fracturing as disclosed by Wang to include a computer implemented system, comprising one or more processors; a non-transitory computer readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors and the geological data comprising fracture density and fracture distribution data obtained from offset wellbore image and wellbore nuclear magnetic resonance logs as taught by Van der Zee in the system of Wang for estimating principal flow directions for each grid cell based on the fracture data; adjusting the orientation of the grid block based on the principal flow directions; and calculating fluid flow parameters in each grid cell to generate the fluid flow mode. (See Van der Zee (Abstract) and para 003)



Conclusion

10.           All claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, J., Elsworth, D., & Denison, M. K. (2018). Hydraulic fracturing with leakoff in a pressure-sensitive dual porosity medium. International Journal of Rock Mechanics and Mining Sciences, 107, 55-68..
Discussing the model for providing a rapid estimation of the morphology of hydraulic fractures in naturally fractured formations and the corresponding proppant distribution. The simulation results illustrate that the leak-off into a dual porosity medium, where fracture permeability is a strong function of applied fluid pressure, results in a reduced length of the propagating fracture due to the fugitive fluid leak-off from the fracture into the surrounding formation and that this in turn results in a reduced maximum width during the treatment..
US 20100076738 A1 Dean et al.
Discussing the method for modeling a geo-mechanical reservoir system to provide fracturing predictions. The modeling system includes a plurality of models that describe various physical aspects of the geo-mechanical reservoir system, such as a reservoir fluid flow model, a geo-mechanical model, and a fracture flow model. The reservoir fluid flow model describes, e.g., porous flow, production and injection. The geo-mechanical reservoir model describes, e.g., stresses, strains, and displacement that arise when fluids are injected into or produced from a reservoir and when stresses are applied to the boundaries of a reservoir. The fracture flow model describes, e.g., flow in the fracture and leak-off from the fracture into the reservoir.

11.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147